DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  For purpose of clarity, examiner is suggesting “to facilitate the bending of the respective body to enable conformance of the respective body” in lines 3-4 to be written as “—to facilitate the bending of the respective bodies to enable conformance of the respective bodies—“. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  For purpose of clarity, examiner is suggesting "an n95 respirator" and “a user” in lines 5 and 6 to be written as “—the the . Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Montesi (US 4,630,604).

Regarding claim 1, Montesi discloses a protective shield assembly (Figs 1-5) configured to be disposed over an N95 respirator worn by a user, the protective shield assembly comprising: 
an inner shield (14) of flexible, biocompatible, polymeric material (Col 4, lines 4-9), the inner shield defining a body (30, Fig 1-5), a flap (12, Fig 1-5), and a living hinge connecting the body and the flap with one another (54, Fig 1-5; 54 acts as a living hinge and connects body 30 to flap 12, Fig 4), wherein the flap is configured to fold relative to the body about the living hinge such that the flap is foldable under a user's chin while the body extends across a user's face (12 is capable of folding and abuts under a use’s chin when the device is in use, Fig 1-4), wherein the body includes a center portion (22, Fig 1-5), from which the flap depends (12 depends from 22, Fig 4), and first and second wings extending laterally outwardly in opposite directions from the center portion (left and right sides of 14 extending from 22, Fig 1-5); and 
an outer shield (42, Figs 1-5) of flexible, biocompatible, polymeric material (42 is made out of the same material as inner shield 14 and snaps to inner shield 14 when in use, Col 4, lines 4-12 and Col 5, lines 65-68 to Col 6, lines 1-6), the outer shield defining a body (body of 42, see Figs 1-2) having a center portion (portion of 42 relative to 46, Fig 1-5) and first and second wings extending laterally outwardly in opposite directions from the center portion (left and right sides of body of 42 extending from portion of 42 relative to 46, Fig 1-5), 
wherein the first and second wings of the outer shield are configured to releasably engage the first and second wings of the inner shield, respectively, to thereby releasably engage the outer shield with the inner shield with the center portions of the inner shield and the outer shield disposed in spaced-apart relation relative to one another (14 and 42 releasable engage with one another, Fig 1-5; Col 5, lines 65-68 to Col 6, lines 1-6).  

Regarding claim 2, Montesi further discloses the protective shield assembly according to claim 1, wherein the first and second wings of the inner shield define first and second attachment loops (edges 20 on the left and right sides of 14 form loops, Fig 1-5), respectively, and wherein the first and second wings of the outer shield define first and second attachment hooks (edges 40,38 on the left and right sides of 42 form hooks, Fig 1-5), respectively, the first and second attachment hooks configured to releasably engage the first and second attachment loops, respectively, to thereby releasably engage the first and second wings of the outer shield and the first and second wings of the inner shield, respectively, with one another (Fig 1-5; Col 5, lines 65-68 to Col 6, lines 1-6).  

Regarding claim 3, Montesi further discloses the protective shield assembly according to claim 1, wherein the body of the outer shield (body of 42) is continuous and uninterrupted (Fig 1-5), and wherein the body of the inner shield (30) defines at least one opening (32, Fig 1-5). 
 
Regarding claim 4, Montesi further discloses the protective shield assembly according to claim 3, wherein the at least one opening defines a majority of an area of the body of the inner shield (32 takes up a good majority of the central area of 30, Fig 1-5).  

Regarding claim 5, Montesi further discloses the protective shield assembly according to claim 1, wherein the inner shield includes tabs extending therefrom in substantially perpendicular orientation relative to the body of the inner shield (24, Fig 1-5; 24 protrude and extend out perpendicular relative from body 30, Figs 1-4), the tabs serving as a buffer to maintain spacing between the center portions of the inner shield and the outer shield (24 create spacing between 14 and 42 about the center portions when the device is in use, Fig 1-5).  

Regarding claim 6, Montesi further discloses the protective shield assembly according to claim 5, wherein the tabs are formed monolithically with the body of the inner shield (24 are part of 14, Col 4, lines 10-11, lines 13-17, and lines 24-26) and are folded relative to the body of the inner shield to extend in substantially perpendicular orientation relative thereto (24 are folded in shape relative to 30 of 14 and extend perpendicular orientation relative from the surface of 30, Fig 1-5).  

Regarding claim 7, Montesi further discloses the protective shield assembly according to claim 1, wherein the inner shield (14) and the outer shield (42) each include a protruding portion extending vertically from an upper end of the center portion of the body thereof (portions of 14 and 42 extending vertically in both directions relative form central portions 22 of 14 and 46 of 42, Figs 1-4), each protruding portion defining a V-shaped cut-out to facilitate bending of the respective body to enable conformance of the respective body about an N95 respirator and a user's nose when the protective shield assembly is disposed over an N95 respirator worn by a user (protruding portions of 14 and 42 are defined in a v-shaped cut out shape, see Fig 4-5, and are capable of bending to enable conforming to a N95 respirator and user’s nose when the device is in use, Col 4, lines 62-66, Col 5, lines 65-68 to Col 6, lines 1-6 and Col 7, lines 23-30).  

Regarding claim 8, Montesi further discloses the protective shield assembly according to claim 1, wherein the flap of the inner shield (12), in a folded position relative to the body of the inner shield (Fig 1-5), is configured to releasably engage the body of the inner shield at first and second positions spaced-apart from and disposed on opposite sides of the living hinge (54 on the left and right sides of 30 and 12 as seen in Fig 4; and 70 on the left and right sides of 30a and 12 as seen in Fig 5).  

Regarding claim 9, Montesi further discloses the protective shield assembly according to claim 8, wherein the flap of the inner shield (12) is configured to releasably engage the body of the inner shield (30 of 14) in the folded position (12 and 30 releasably engage with each other via 54, see Fig 1-4, Col 5, lines 3-9 and Col 6, lines 27-43) to define an internal angle of at most 120 degrees between the flap and the body of the inner shield (the internal angle between flap 12 and body of inner shield 30 is less than 120 degrees, Fig 4). 
 
Regarding claim 10, Montesi further discloses the protective shield assembly according to claim 1, wherein both the inner shield and the outer shield are formed from the same material (14 and 42 are formed of the same material as 14 encompasses 42, Fig 1-5 and Col 4, lines 4-12).  

Regarding claim 11, Montesi further discloses the protective shield assembly according to claim 1.
Montesi further discloses wherein both the inner shield and the outer shield are formed of the same material and can be made via injection molding (14 and 42 are formed of the same material as 14 encompasses 42 and can be made from an acrylic resin via an analogous process of injection molding, Col 4, lines 4-12). The limitation “3D printed” is a product-by-process limitation.  The structure of Montesi has the structure required by the claim (the inner and outer shields being made flexible, biocompatible, polymeric material, Col 4, lines 4-12) and can therefore be expected to perform in the same manner as Applicant's. In this case, it is the examiner's position that the product rendered obvious by the prior art above meets all the limitations of the structure implied by the process steps of claim 11.  As set forth in MPEP  2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113, which states that "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).).

Regarding claim 12, Montesi further discloses the protective shield assembly according to claim 1, wherein at least a portion of the inner shield is reinforced with additional material (14 is thicker and is made of more than one material, Fig 1-5 and Col 4, lines 4-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/            Examiner, Art Unit 3786     


/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786